FILED

UN!TED sTATEs DISTRICT CoURT #FEB " 3 2&?1
F<>RTHE<>F Cz'.:::;:;~fitz':::;:,:;::':;z::;za
ANroNIo COLBERT, )
Plaintiff, §
v. § Civil Action No.  
VICHMS oF CRn\/IE, §
Defendant. §
MEMoRANDUM oPINIoN

'l`his matter is before the Court upon consideration of plaintiff s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed

Plaintiff alleges that he has "been the victim of unscrewpolous [sic] crimes commited
[sic] committed by this city (Cincinnati, Ohio)." Compl. at 2. l?or example, he alleges that the
"city put [him] in jail for whatever story they could make up . . . just to stamp out any promise
[he] had of being a successful athelete [sic], and in the process, defamed [his] character." Ia’. He
demands that "[t]he President of these United States . . . be made aware of this injustice, because
it isn’t hard to figure out this federally funded organization’s prejudice." Id. Plaintiff demands
damages of $50 million. Id.

In Neitzke v. Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court
has the authority to dismiss not only claims based on an indisputably meritless legal theory, but
also claims whose factual contentions are clearly baseless. Claims describing fantastic or
delusional scenarios fall into the category of cases whose factual contentions are clearly baseless.

Id. at 328. The trial court has the discretion to decide whether a complaint is frivolous, and such

finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernandez, 504 U.S. 25, 33 (1992). The Court deems the instant complaint frivolous, and

accordingly, dismisses this action under 28 U.S.C. § l9l5(a)(2 (B)(i).

An Order consistent with this Memoran

DiTE;//Z %///

  
 
 

ssued separately

United/States District Judge